Name: Commission Regulation (EEC) No 703/88 of 17 March 1988 amending Regulations (EEC) No 2183/87 and (EEC) No 2983/87 concerning the sale at a price fixed in advance of unprocessed currants and dried grapes (sultanas) from the 1986 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: trade policy;  marketing;  plant product;  prices;  Europe
 Date Published: nan

 18 . 3. 88 Official Journal of the European Communities No L 72/23 COMMISSION REGULATION (EEC) No 703/88 of 17 March 1988 amending Regulations (EEC) No 2183/87 and (EEC) No 2983/87 concerning the sale at a price fixed in advance of unprocessed currants and dried grapes (sultanas) from the 1986 harvest held by Greek storage agencies Whereas the measures provided for in the Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 Febraury 1986 on the common organzation of the market in products processed from fruit and vegetables (!), as last amended by Regulation (EEC) No 3909/87 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 (1 ) thereof, Whereas Commission Regulations (EEC) No 2183/87 (4) and (EEC) No 2983/87 0 fixed the sale price of unprocessed dried grapes from the 1986 harvest held by Greek storage agencies ; Whereas Commission Regulation (EEC) No 35/88 (*) corrected the level of aid for dried grapes from the 1987/88 marketing year ; whereas it is therefore appropriate, so as not to hinder sales of products from the 1986 and 1987 harvests to amend the sale prices of unprocessed dried grapes from the 1986 harvest remaining in stock as fixed by Regulations (EEC) No 2183/87 and (EEC) No 2983/87 with effect from the date of entry into force of Regulation (EEC) No 35/88 ; HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 8 January 1988 , Annexes IL to Regulations (EEC) No 2183/87 and (EEC) No 2983/87 are replaced respectively by Annex I and Annex II to this Regulation . 2. For purchase requests accepted from 8 January 1988 , storage agencies shall refund to purchasers, at the latter's request, the difference between the prices fixed by Regulations (EEC) No 2183/87 and (EEC) No 2983/87 and those fixed in this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 370, 30. 12. 1987, p. 20. 0 OJ No L 123, 9 . 5. 1984, p. 25. 0 OJ No L 203, 24. 7. 1987, p. 14. (j OJ No L 283, 6. 10 . 1987, p. 8 . (j OJ No L 5, 8 . 1 . 1988, p. 15. No L 17/24 Official Journal of the European Communities 18 . 3 . 88 ANNEX I 'ANNEX II Qualities and prices of the unprocessed currants from the 1986 harvest referred to in Article 1 Category ECU/ 100 kg net 1 . 'Shade ', Eghion region 73,075 2. 'Select Sun', Eghion region 71,529 3 . 'Shade', Corinth region 71,013 4. 'Select Sun', Corinth region 68,917 5. 'Regular' Eghion region 67,921 6. 'Select Sun' from Patras, the Ionian Islands, the Prefecture of Ilias, Triphilias, and Pylias 66,994 7. 'Regular', Corinth region 66,994 8 . 'Select Sun', remainder of Messenia 65,963 9 . 'Regular', from Patras, the Ionian Islands, the Prefecture of Ilias, Triphi ­ lias and Pylias 64,933 10 . 'Regular', remainder of Messenia 63,902 11 . 'Regular', other regions 58,439' ANNEX II ANNEX II Qualities and prices of the dried grapes referred to in Article 1 Sultana No 1 Sultana No 2 Sultana No 4 Sultana No 5 (ECU/100 kg) 74,197 72,647 70,270 67,170'